*205Order, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered November 5, 2004, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The infant plaintiff was injured on defendant’s premises when an allegedly defective door slammed on her hand. Summary judgment was properly granted in the absence of evidence that defendant had actual or constructive notice of an allegedly defective condition (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]). Defendant established prima facie its entitlement to summary judgment by providing evidence that the door was checked on a regular basis, that it was checked immediately after the accident and found to be operating normally, and that there were no records of complaints or other accidents involving the door. Plaintiff offered no evidence to warrant a contrary inference (see McGarvey v Bank of N.Y., 7 AD3d 431 [2004]). Concur—Andrias, J.P., Friedman, Marlow, Catterson and Malone, JJ.